DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The examiner has considered the IDS that has been filed on 10/08/2020. The examiner notes that the NPL articles that point to other office actions and other IDS’ from other cases have only had the listing considered but not each individual patent/publication that is present in these other IDS have not been considered.

Election/Restrictions
	Applicant’s election without traverse of Invention I in the reply filed on 04/07/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the adjacent corner posts” should have “the” removed since adjacent in its context is used as a pure adjective since the rail assemblies must connect between the two posts. “the up and down motion” should be changed to say -- an up and down motion  --.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “the corresponding corner post” should have “the” removed and be changed to --  a corresponding corner post  -- “a corresponding cam slot” should be changed to --  a second cam slot  --. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “the intersection” should be changed to --  an intersection  --, “the longitudinal orientation” should be changed to --  a longitudinal orientation  --. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “the adjacent transfer link” should be changed to --  an adjacent transfer link  --.



Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the floor plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the interconnected parts".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the actual orientation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the movements".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20120248394 issued to Thorne.

Regarding claim 1,
	Thorne discloses a play yard apparatus (Thorne: FIG. 3 (40)) comprising: at least three corner posts, (Thorne: FIG. 4 (250, 252, 254, 256)) each corner post with an upper end (Thorne: FIG. 3 (30, 31, 32, 33)) and a lower end; (Thorne: FIG. 3 (34, 35, 36, 37)) at least three foldable upper rail assemblies, each upper rail assembly having two opposing outer ends, positioned between and pivotably connected at the outer ends of the rail assemblies to the upper ends of the adjacent corner posts; (Thorne: see annotated figure below and see also [0040] “The upper arm 140 is pivotally connected to a corner by a rivet 180 and to the stiffening member 170 by a rivet 182.” The same connection applies for the rest of the assemblies)  a central hub; (Thorne: FIG. 3 (48)) and cam actuator assemblies connected to each corner post and to the central hub; (Thorne: FIG. 9 (34, 35, 36, 37) wherein the lower end of the corners may also be interpreted as a cam actuator assembly, see FIG. 9 and [0045] which explains the locking and unlocking mechanism of only 1 corner.) whereby the cam actuator assemblies enable the up and down motion of the central hub to control the motion and position of the corner posts and the upper rail assemblies and to move the play yard apparatus between an open state and a closed state. (Thorne: [0045] “Cam 244 has a notch 245 to actuate the locking link member 240 to unlock the upper corner. When lower base leg 60 is moved from the folded to the opened position, cam 244 pivots about pivot point 243. A tensioning force in the first cable 221 at lower end 241 of locking link member 240 causes further pivoting of cam 244 about pivot point 243. In a fully opened position, upper end 242 of locking link member 240 slides over the locking notch 245 to lock the lower corner assembly in place. When the lower base leg 60 is moved from the open to the folded position, upper end 242 of locking link member 240 slides over the locking notch 245 to unlock the lower corner assembly, thereby relieving the tensioning force and allowing the latching mechanism 200 to move from the locked position to the nested position discussed hereinabove.” Refer also to FIGS. 9-11 as well as 12-14 which show the device in a folded position.)

    PNG
    media_image1.png
    629
    737
    media_image1.png
    Greyscale


Regarding claim 3,
	Thorne discloses the apparatus of claim 1, wherein the upper ends of the corner posts move inward and outward (Thorne: FIG. 7 shows how the posts move inward and FIG. 3 show how the post are moved outward) and the corner posts do not remain parallel during the opening and closing of the apparatus. (Throne: FIG. 3 the corner posts are not parallel to the floor during the opening and closing of the apparatus.)

Regarding claim 4,
	Thorne discloses the apparatus of claim 1, also comprising a locking mechanism located on at least one upper end of one corner post to secure the play yard in the closed position. (Thorne: FIGS. 8A-8C (200) allows for (14) connected to the upper end of the corner post (250) to fold in a manner that secures the play yard in a closed position similar to FIG. 14)

Regarding claim 5,
	Thorne discloses the apparatus of claim 1, wherein the movements of the central hub and each cam actuator assembly determine a joint angle at the central hub and formed by the intersection of the longitudinal orientation of each base strut and the floor plane (Thorne: FIGS. 9-12, the longitudinal orientation of the floor may be the reference angle (0 degrees) and as the base struts (50, 60) are rotated upwards a joint angle is formed at the central hub) and wherein these joint angles, through interaction with the interconnected parts of the cam actuator assembly, Thorne: FIG. 9 (34, 35, 36, 37) wherein the lower end of the corners may also be interpreted as a cam actuator assembly, see FIG. 9 and [0045] which explains the locking and unlocking mechanism of only 1 corner. Wherein the cam actuator assemblies shown in FIG. 9 contain interconnected parts.) control an angle measured at the lower end of the corner post between vertical and the actual orientation of the corner post (Thorne: FIGS. 9-12 see how the joint angles control an angle via interaction with the cam actuator assembly) and also an angle measured at the upper end of corner post and formed by the respective orientations of the corner post and a pivotably connected rail of the upper rail assembly (Throne: [0042] “The locking member 214 includes a central pivoting member 220 that is operatively coupled to the lower corner 34 by an operating structure, such as a first cable 221 and second cable 222.” And also [0045] “Referring back to FIGS. 9-11, first cable 221 extends into the lower corner 34 around wheel 86 and is connected to a lower end 241 of a locking link member 240. An upper end 242 of locking link member 240 is pivotally coupled to lower base leg 60 at pivot point 243. Adjacent to the pivot point 243 is a cam 244 provided at a terminal end of lower base leg 60. Cam 244 has a notch 245 to actuate the locking link member 240 to unlock the upper corner. When lower base leg 60 is moved from the folded to the opened position, cam 244 pivots about pivot point 243. A tensioning force in the first cable 221 at lower end 241 of locking link member 240 causes further pivoting of cam 244 about pivot point 243”) and wherein this control of the angles at the upper end and the lower end of each corner post enables the up and down motion of the central hub to control the motion of the corner posts and the upper rail assemblies so that the play yard can move from the open state to the closed state and vice versa primarily through the motion of the hub. (Thorne: FIG. 14 shows the closed state and the central hub elevated (up and down motion) as the corner posts are moved inward to a closed state)

Allowable Subject Matter
	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 contains subject matter that distinguishes the differences between the connection mechanism of the prior art and the invention currently being considered for patentability. The combination of structure of claim 2 combined with claim 1 defines the invention in a way that is specific to their design which includes two cam wheels an actuator rod and a transfer link which is not defined in the prior art or other prior art of record in the arrangement required by claim 2. Thus, for these reasons claim 2 is objected to and may be considered allowable subject matter over the prior art.
	Claims 6-10 are also objected to as being dependent on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673